Title: Enclosure: Extracts from Orders, 17 October–4 November 1790
From: Harmar, Josiah
To: 



[17 October–4 November 1790]

Note
The orders issued previously to the march of the troops and militia from Fort Washington and until they arrived at the Miami Village relate to the arrangement of the troops the order of march, of encampment, and of battle, and the discipline necessary to be observed, all of which are particularly detailed,

General Orders
Camp at the Miami Village,
about 170 miles from Fort Washington—October 17th 1790.
The General is highly pleased with the Zeal and alacrity shewn by the Army (particularly the corps which was detached under the command of Colonel Hardin) to come up with the savages, altho’ it was impracticable, as they had evacuated their favorite towns before the light corps could possibly reach them.
Leaving behind them such a vast quantity of corn and vegetables, is a certain sign that they decamped in the utmost ⟨co⟩nsternation, and dare not face the army. The army is to remain in its present position until further orders, in the mean time Quarter Master Pratt is to have the corn brought in and deposited in one place or in as many houses as he can find, and a guard is to be placed over it for its security. He will receive directions how it is to be distributed.
The superintendant of the Horse department (Mr Caldwell) is to be responsible that his pack saddles are repaired and put in as good order as possible, ready for the next movement of the Army.
The General calls upon the commanding Officers of battalions not to suffer their men to straggle from the encampment, otherwise they will certainly stand in danger of being scalped.
The guards are to be extremely vigilant, to which the field officer of the day is to pay the most pointed attention.
A detachment under the command of Lieut. Col: Commdt Trotter consisting of

          
            Federal troops
            30
          
          
            Major Fontaine’s light corps
            40
          
          
            Active rifle men
            230
          
          
            Total
            300
          
        
Are to march tomorrow early.
Lieut. Col. Commdr Trotter will receive ⟨hi⟩s orders from the general.
Jos. Harmar
Brigr Genl
General Orders
Camp at the Miami village October 18th 1790.
The General is much mortified at the unsoldierlike behaviour of many of the men in the Army, who make it a practise to straggle from the camp in search of plunder. He in the most positive terms forbids this practice in future and the guards will be answerable to prevent it—no party is to go beyond the line of centinels without a commissioned officer, who, if of the militia will apply to Colonel Hardin for

his Orders—The regular troops will apply to the General—All the plunder that may be hereafter collected, will be equally distributed amongst the Army, the kettles and every other article already taken are to be collected by the commanding officers of Battalions and to be delivered tomorrow morning to Mr Belli, the Quarter Master that a fair distribution may take place.
The rolls are to be called a troop and retreat beating and every man absent is to be reported. The General expects that these orders will be pointedly attended to, they are to be read to the troops this evening.
The army is to march to morrow morning early for their new encampment at Chilicothy about two miles from hence.
Jos. Harmar.
Brigr. Genl
General Orders
Camp at Chilicothy [Northwest Territory]one of the Shawanoe towns on the Omee river.
October 20th 1790.
The party under command of Capt. Strong is ordered to burn and destroy every house and wigwam in this village, together with all the corn &c. which they can collect.
A party of 100 men (militia) properly officered under the command of Colonel Hardin is to burn and destroy effectually, this afternoon the Pickaway town with all the corn &c. which he can find in it and its vicinity.
The cause of the detachment being worsted yesterday was entirely owing to the shameful cowardly conduct of the militia who ran away and threw down their arms without firing scarsely a single gun. In returning to Fort Washington if any officer or men shall presume to quit their ranks or not march in the form that they are ordered, the general will most assuredly order the artillery to fire on them. He hopes the check they received yesterday will make them in future obedient to orders.
Jos. Harmar
Brigr Genl
General Orders
Camp at Chilicothy October 21st 1790.
The army having completely effected the object for which they were ordered, viz: a total destruction of the Maumee Towns, as they are generally called with the vast abundance of Corn and vegetables &c. in them and their vicinity, are now to commence their march and to return to Fort Washington.
The general was in fond hopes that he should be able to break up

the Weca towns on his return, but the reduced State of the pack horses, and several other circumstances conspire to render it impracticable at present.
The General is to beat at nine, the assembly at half past nine and the whole army to take up the line of march precisely at ten this morning.
It is not improbable but the savages will attempt to harrass the army on its return, particularly the rear and flanks, it is therefore incumbent upon every officer to attend to the duties of his station and by no means to quit their ranks or create the least confusion, but on the contrary to keep silence and good order, otherwise the Artillery (agreeably to the orders of yesterday) shall certainly be ordered to fire upon such Men as are so lost to every principle of honor as to run away in the time of danger.
The cattle and pack horses are to be kept up in the most compact order, and the officer commanding the rear battalion is to be responsible with the field officer of the day that these orders are strictly carried into execution. Such horses as Mr Caldwell may absolutely stand in need of are to be taken from the mounted militia not attached to Major Fontaine’s corps for public service, if these should be found insufficient, the remainder must come from Major Fontaine’s corps.
Jos. Harmar.
Brigr Genl
General Orders 
Camp 8 miles from the ruins of the Maumee Townson the return to Fort Washington, October 22d 1790.
The Army is to remain at the present encampment until further orders.
After Orders.
The General is exceedingly pleased with the behaviour of the militia in the action of this morning. They have laid very many of the enemy dead upon the spot—Although our loss is great still it is inconsiderable in comparison of the slaughter made amongst the Savages. Every account agrees that upwards of one hundred warriors fell in the battle; it is not more than man for man, and we can afford them two for one. The resolution and firm determined conduct of the militia this morning has effectually retrieved their character in the opinion of the general. He now knows that they can and will fight.
The loss of Major Wyllis (with so many of the federal troops) and Major Fontaine two gallant officers he sincerely and deeply laments, but it is the fortune of War.
The general begs Colonel Hardin and Major McMillan and Major Hall of Lieut. Colonel Commdt Trotter’s regiment together with the

Officers and privates of the militia under their command to accept his thanks for the bravery displayed by them upon this occasion.
The Army is to march tomorrow morning at 8 o’clock precisely.
Jos. Harmar
Brigr Genl
General Orders
Camp about 24 miles from the ruins of the Maumee Townson the return to Fort Washington. October 23d 1790.
The General did not know in time last evening of the good conduct of Brigade Major Ormsby in rallying a party of the militia and firing upon the savages, where by he destroyed several of them, otherwise he should then have returned him his thanks. He now begs him to accept them for his cool and gallant behaviour at that time.
Altho’ the enemy were so sorely galled in the action of yesterday they may still take it into their heads to hover about our encampment. The general therefore orders that the same vigilance and caution which has hitherto taken place with the guards must constantly be observed to which the Field Officer of the day is to pay the strictest attention.
The wounded militia are all to be collected into one place. Doctor Allison and Doctor Carmichael are to attend them, dress them and give every necessary direction concerning them.
The army is to march tomorrow morning at eight o’clock precisely.
Jos. Harmar
Brigr Genl
Note. From the date of the last order of the 23d of October, until the return of the troops to Fort Washington, the orders exhibit only the common details and business of troops no enemy having been seen after the action of the 22d of October.
General Orders
Head Quarters, Fort Washington 4th Novr 1790
  The Kentucky and Pennsylvania militia are to be mustered this afternoon at 2 O’clock by Captain Zeigler. The order and regularity which the militia observed on their return to the Ohio river, was highly commendable; upon the whole the general is exceedingly pleased with their conduct during the expedition—Notwithstanding our loss was great yet when they reflect that the army in five weeks not only effected the capital object of destroying the Miami village and the Maumee Towns, as they are generally called, with the vast quantity of corn and vegetables therein, but also killed upwards of one hundred of their warriors, it must afford every man the greatest satisfaction. The militia from Kentucky are to receive pay until the tenth instant, provisions are

to be drawn for them until that time and tomorrow morning they are to march to their respective homes.
The general returns his thanks to every officer and private for their good conduct, and hereby discharges them with honor and reputation. The wounded men are to be left under the care of Doctor Allison and his mates, who will take all possible care of them.
Jos. Harmar.
Brigr Genl
